3. (
- Before the vote:
rapporteur. - (SV) Thank you, Mr President. With reference to the letter which the European trade union organisation sent to all its members last week, I should like to say that I can understand the views of the trade union movement regarding the question whether any consultation took place between the social partners and the Commission. However, it is beyond our capabilities to do anything about that.
The content of this Directive will not change in any way. What will happen is that its implementation will be postponed for four years. The reason is that it may not be possible to use some incredibly important medical equipment if implementation takes place in April. Studies are currently in progress to determine how this equipment can be made compatible with the Directive.
We therefore gave our backing to the postponement of the Directive with the full agreement of the Committee on Employment and Social Affairs.
Vice-President of the Commission. - Mr President, on behalf of the Commission, I would like to give the following explanation. In proposing postponement of entry into force of this directive, the Commission was reacting responsibly to new scientific evidence - I repeat, new scientific evidence - namely a study commissioned by the Government of the United Kingdom and published in June 2007. This new scientific evidence showed that the potential entry into force of the directive in its present form in April 2008 would have a major unintended detrimental effect on the practice of magnetic resonance imaging (MRI), the best performing and safest imaging technology in contemporary medicine. I would like to add, because I am responsible for that sector, that, without this technology, thousands of patients in the European Union would not get the best possible treatment. I would also like to add that our producers are world leaders in this sector.
Mr Andersson mentioned the question of consultation. I would like to say that the workers' representatives have been fully informed and were involved in the discussions that took place with the social partners before the adoption of the Commission proposal. The difficulties which may arise from the implementation of the current directive and the future intentions of the Commission were highlighted and discussed at the level of the Advisory Committee on Safety and Health at Work created by the Council. This advisory committee includes three full members for each Member State, the national governments, trade unions and employers' organisations.